        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

ANDA I.,

                     Plaintiff,                          DECISION AND ORDER
              v.
                                                         1:20-CV-0422 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                    INTRODUCTION

       Represented by counsel, Plaintiff Anda I. (“Plaintiff”) brings this action pursuant to

Title XVI of the Social Security Act (the “Act”), seeking review of the final decision of

the Commissioner of Social Security (the “Commissioner” or “Defendant”) denying her

application for supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 7; Dkt. 8), and Plaintiff’s reply (Dkt. 9). For the reasons discussed

below, the Commissioner’s motion (Dkt. 8) is denied, and Plaintiff’s motion (Dkt. 7) is

granted to the extent that the matter is remanded to the Commissioner for further

administrative proceedings consistent with this Decision and Order.




                                            -1-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 2 of 12



                                     BACKGROUND

       Plaintiff protectively filed her application for SSI on August 2, 2016. (Dkt. 6 at 24,

142-150).1 In her application, Plaintiff alleged disability beginning August 1, 2013, due to

the following impairments: PTSD, bipolar, anxiety, adjustment disorder, and asthma. (Id.

at 24, 172). Plaintiff’s application was initially denied on October 6, 2016. (Id. at 24, 75-

80). At Plaintiff’s request, a video hearing was held before administrative law judge

(“ALJ”) Mary Sparks on September 21, 2018, with Plaintiff appearing in person in Buffalo,

New York, and the ALJ presiding by video from Albany, New York. (Id. at 24, 38-61).

On December 27, 2018, the ALJ issued an unfavorable decision. (Id. at 24-33). Plaintiff

requested Appeals Council review; her request was denied on February 10, 2020, making

the ALJ’s determination the Commissioner’s final decision. (Id. at 4-9). This action

followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 3 of 12



supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 4 of 12



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

                                           -4-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 5 of 12



that Plaintiff had not engaged in substantial gainful work activity since August 2, 2016, the

application date. (Dkt. 6 at 26).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

bipolar disorder; PTSD; history of non-material substance abuse, in remission; generalized

anxiety disorder; asthma; tension-type headaches, unspecified and not intractable; and right

carpal tunnel syndrome.       (Id.).   The ALJ further found that Plaintiff’s medically

determinable impairments of GERD and right shoulder pain were non-severe. (Id. at 27).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listing 12.00 in reaching her

conclusion. (Id. at 27-28).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform a full range of work at all exertional levels, but with the following additional

limitations:

       [Plaintiff] would not be able to climb ladders, ropes, or scaffolds, and she
       could perform no more than frequent handling or fingering with the right
       hand; needs to avoid more than occasional exposure to irritants such as
       fumes, odors, dust, and gases and poorly ventilated areas and would be
       limited performing low stress jobs defined as those having no more than
       occasional decision-making required and no more than occasional changes
       in the work setting.

(Id. at 28). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at 32).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

                                             -5-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 6 of 12



perform, including the representative occupations of laboratory equipment cleaner, trash

collector, and rental car deliverer. (Id. at 32-33). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act. (Id. at 33).

II.    Remand of this Matter for Further Proceedings is Required

       Plaintiff asks the Court to remand this matter to the Commissioner for further

administrative proceedings, arguing that (1) the ALJ improperly substituted her own

medical judgment over that of any physician, and (2) the ALJ erred in evaluating Plaintiff’s

mental impairment and resulting functional limitations. For the reasons set forth below,

the Court finds that the ALJ’s RFC finding was not supported by medical opinion evidence

but was instead based on her own lay assessment of the record. Accordingly, the Court

finds remand of this matter for further proceedings necessary.

       A.     Failure to Rely on Competent Medical Opinion

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in [her] decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). In other words:

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may
       not substitute his own judgment for competent medical opinion. . . . This
       rule is most often employed in the context of the RFC determination when
       the claimant argues either that the RFC is not supported by substantial


                                            -6-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 7 of 12



       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec.

1, 2017) (citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

       In this case, none of the physicians who assessed Plaintiff concluded that she was

capable of a full range of work at all exertional levels with the limitations set forth in the

RFC. Consultative examiner Harbinder Toor, M.D., who examined Plaintiff on September

27, 2016, determined that Plaintiff had “moderate limitations to doing fine motor activity

with the right hand. She has moderate limitations to pushing, pulling, and reaching with

the right arm with right shoulder pain. She should avoid irritants or other factors which

can exacerbate her asthma.” (Dkt. 6 at 334). The ALJ gave Dr. Toor’s opinion less than

significant weight overall. She accepted the portion of his opinion that Plaintiff should

avoid irritants or other factors which could exacerbate her asthma and has moderate

limitations for fine motor activity with her right hand, concluding that this is reasonably

supported by the record. But the ALJ provided no weight to Dr. Toor’s opinion that

Plaintiff has moderate limitations to pushing, pulling, and reaching with her right arm

secondary to right shoulder pain. Her reasons for rejecting this portion of the opinion were

her conclusions that Plaintiff’s musculoskeletal disorder has not been substantiated in the

record by diagnostic evidence or any medically diagnosed condition requiring treatment.

The ALJ noted that Plaintiff does not “treat with an orthopedic specialist, does not


                                            -7-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 8 of 12



participate in physical therapy, nor has she received any other treatment modalities outside

of some varied medications, and none for a shoulder impairment.” (Dkt. 6 at 30).

       The ALJ also provided less than significant weight to the opinion of consultative

psychiatric examiner, Yu-Ying Lin, Ph.D. Dr. Lin concluded that:

       [Plaintiff] can follow and understand simple directions and instructions
       without limitations. She can perform simple tasks independently without
       limitations. She is mildly limited in maintaining attention and concentration.
       She is mildly limited in maintaining a regular schedule. She can learn new
       tasks without limitations. She is moderately limited in performing complex
       tasks independently and needs supervision. She is mildly limited in making
       appropriate decisions. She is mildly limited in relating adequately with
       others and moderately to markedly limited in appropriately dealing with
       stress. Difficulties are caused by stress-related problems.

       The results of this evaluation appear to be consistent with psychiatric
       problems and this may significantly interfere with [Plaintiff’s] ability to
       function on a daily basis.

(Dkt. 6 at 341). The ALJ gave this opinion less than significant weight, concluding that

the examination was cursory, “the drastic limitations assessed by Dr. Lin are not

substantiated in the record,” and the opinion is “expressed in terminology that has no

relevance or vocational meaning.” (Id. at 31).

       D. Bruno, Psy. D., the non-examining state agency psychiatric consultant, evaluated

Plaintiff’s records on October 5, 2016. (Id. at 62-73). Dr. Bruno noted the presence of

moderate limitations in Plaintiff’s ability to understand and remember detailed instructions

and to set realistic goals or make plans independently of others. (Id. at 71). Dr. Bruno

cited the findings in the physical RFC that indicated Plaintiff maintained the capability for




                                            -8-
        Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 9 of 12



light work. (Id. at 72). The ALJ rejected Dr. Bruno’s opinions for the same reasons she

rejected Dr. Lin’s, noting the terminology used in the evaluation.

       Finally, the ALJ noted that she considered a September 21, 2018 letter from

Plaintiff’s treating mental health clinical therapist, Rochelle Warner, LCAT. In the letter,

Ms. Warner explains that despite Plaintiff’s poor attendance at appointments, Plaintiff

maintains contact with Ms. Warner via telephone. (Id. at 579). Ms. Warner attributed

Plaintiff’s poor attendance to the fact that it was summer, Plaintiff’s children were home,

and Plaintiff has anxiety being separated from them following the death of her oldest child.

(Id.). Ms. Warner stated that Plaintiff “continues to struggle with symptoms from her

PTSD and anxiety which greatly impact her daily activities and functioning.” (Id.). The

ALJ determined that Ms. Warner’s opinion possessed little probative value because it was

non-specific and inconsistent with treatment records, which only document phone sessions

as minimally occurring and without elaboration about Plaintiff not wanting to be separated

from her children. (Id. at 31).

       Notwithstanding the medical opinions of record, the ALJ in this case performed her

own assessment of Plaintiff’s records to reach the conclusion that Plaintiff was capable of

a full range of work at all exertional levels, capable of frequent handling or fingering with

her right hand, and with mental limitations restricting her to low stress jobs. This was

error. While “the ALJ’s RFC finding does not need to track any single medical opinion,”

this is a case where “there is no medical opinion at all supporting the ALJ’s finding.”

Dennis, 195 F. Supp. 3d at 474. Moreover, the ALJ here gave the medical opinions limited

weight for conclusions she drew from information, or lack thereof, in the medical records.

                                            -9-
       Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 10 of 12



(Dkt. 6 at 29). In other words, the ALJ acknowledged that her rejection of the medical

opinions was based solely on her own review and interpretation of Plaintiff’s medical

records. “As a lay person, an ALJ is not qualified to assess a claimant’s RFC on the basis

of bare medical findings. . . .” Fioretti v. Colvin, No. 1:15-CV-00143(MAT), 2017 WL

4053822, at *6 (W.D.N.Y. Sept. 13, 2017) (quotation omitted).

      The Commissioner argues that the ALJ’s RFC assessment is supported by

substantial evidence and that “moderate” limitations are consistent with a full range of

functioning. See White v. Berryhill, 753 F. App’x 80, 82 (2d Cir 2019). But counsel’s

“after-the-fact explanation” for the RFC assessment “cannot serve as a substitute for the

ALJ’s findings,” and here, the ALJ largely rejected the moderate limitations and

nonexertional limitations recommended in the medical opinions. Hayden v. Comm’r of

Soc. Sec., 338 F. Supp. 3d 129, 137 (W.D.N.Y. 2018).

      Similarly, the Commissioner argues that nothing requires the ALJ to rely on a

medical source opinion in determining the RFC. “While in some circumstances, an ALJ

may make an RFC finding without . . . opinion evidence, the RFC assessment will be

sufficient only when the record is ‘clear’ and contains ‘some useful assessment of the

claimant’s limitations from a medical source.’” Muhammad v. Colvin, No. 6:16-cv-

06369(MAT), 2017 WL 4837583, at *4 (W.D.N.Y. Oct. 26, 2017) (citation omitted). In

other words, “the ALJ may not interpret raw medical data in functional terms.” Quinto,

2017 WL 6017931, at *12 (quoting Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908,

912 (N.D. Ohio 2008)). That is precisely what the ALJ did here—she impermissibly

reviewed the bare medical findings and translated them into functional assessments. This

                                          - 10 -
       Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 11 of 12



is reversible error. See Henderson v. Berryhill, 312 F. Supp. 3d 364, 371 (W.D.N.Y. 2018)

(holding the ALJ’s RFC finding was improper “[i]n the absence of the medical opinions

rejected by the ALJ” and where the ALJ relied upon “raw medical data” in the plaintiff’s

treatment notes); see also Gipps v. Berryhill, No. 1:17-CV-01171 (HBF), 2019 WL

1986518, at *6 (W.D.N.Y. May 6, 2019) (remanding for further proceedings because

“[d]uring the relevant period under review, there is no opinion of record by a treating

physician or other medical provider that plaintiff was able to work and/or was ready to

return to work or was capable of doing light work with the limitations found by the ALJ”).

       Finally, the Court finds that this is not a case in which Plaintiff’s “impairments are

relatively simple and mild,” such that the ALJ was permitted to “render a common sense

judgment about functional capacity even without a physician’s assessment.” Sheri S. v.

Berryhill, No. 3:18-CV-192 (DJS), 2019 WL 1429522, at *4 (N.D.N.Y. Mar. 29, 2019).

Here, Plaintiff has both physical and mental severe impairments requiring analysis. On

these facts, it was not permissible for the ALJ to rely on her own assessment of Plaintiff’s

medical records in assessing her RFC.

       For these reasons, the Court finds that remand of this matter for further proceedings

is necessary. On remand, the ALJ must assess the medical opinions of record in accordance

with the applicable regulations and determine Plaintiff’s RFC based on competent medical

opinion.

       B.     Plaintiff’s Remaining Arguments

       As set forth above, Plaintiff has raised additional arguments regarding the soundness

of the ALJ’s conclusions. However, because the Court has already determined that remand

                                           - 11 -
       Case 1:20-cv-00422-EAW Document 11 Filed 05/30/21 Page 12 of 12



of this matter for further proceedings is necessary, the Court declines to reach these issues.

See, e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y.

Dec. 1, 2016) (declining to reach arguments “devoted to the question whether substantial

evidence supports various determinations made by [the] ALJ” where the court had already

determined remand was warranted); Morales v. Colvin, No. 13 Civ. 06844 (LGS)(DF),

2015 WL 2137776, at *28 (S.D.N.Y. May 4, 2015) (the court need not reach additional

arguments regarding the ALJ’s factual determinations “given that the ALJ’s analysis may

change on these points upon remand”).

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt. 7)

is granted to the extent that the matter is remanded for further administrative proceedings.

The Commissioner’s motion for judgment on the pleadings (Dkt. 8) is denied. The Clerk

of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated: May 30, 2021
       Rochester, New York




                                            - 12 -
